DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    358
    515
    media_image1.png
    Greyscale

Fig. 1i of Donkers et. al.

The closest prior art Donkers et al. (US 2015/0263108) in Fig. 1i discloses a heterojunction bipolar transistor comprising an emitter (74) coupled to a first surface (top surface) of a base (56’); a collector (active region, 46 acts as the collector region) coupled to a second surface (bottom) of the base (56’) opposite the first surface of the base; a dielectric covering (shallow trench isolation (STI) regions 42, formed in the substrate 40, a High-Density Plasma (HDP) oxide) at least some portions (lateral portions of the collector 46) not coupled to the base (56’, base is connected to the collector 46 only at the top surface of the collector, see Fig. 1i); and a base contact (polysilicon 60 and its extension through the polycrystalline 56 base layer forming a field plate in the HBT device) adjacent to the dielectric covering (STI, 42) the base contact (60 & 56) proximate to a base-collector junction so that the base contact (56) acts as a field plate for the heterojunction bipolar transistor.
Donkers, however, doesn’t teach the coupling of the base contact 60 (or its extension 56 acting as a field plate in the HBT device) to the second surface (bottom surface of the base constituting the base collector junction) of the base as recited in claims 1, 11 and 17 of the current invention. Since in the Donkers’ design the base collector junction extends the whole second surface of the base as well as the top surface of the collector (at least as can be seen from Drawings), it would not be obvious to extend the base contact to this surface.

    PNG
    media_image2.png
    293
    1143
    media_image2.png
    Greyscale

Fig. 4 of Chen et. al.

The other closest prior art Chen et al. (US 20130099351) teaches all limitations of claims 1, 11 and 17 (such as an HBT with emitter 6, base 5, collector 4, with dielectric isolation 3 and filed plates 7) of the current invention except that the filed plates (7) are not part of the base (5) contact (not shown).
Thus, based on these two closest prior arts, claims 1, 11 and 17 and the dependent claims from thereof 2-10, 12-16 and 18-23 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843